JONES, JUDGE:
It appears from the notice of claim of the Monongahela Power Company, the answer of the respondent, Department of Highways, and the statements of two of the respondent’s employees that on December 7, 1972, the respondent’s crew from Calhoun County cut a tree along State Route No. 16/19 at Minnora, and carelessly and negligently permitted the tree to fall into lines of the claimant. The claimant’s petition describes the damage as “primary and neutral down, one span and service, and entrance pulled loose from one house”.
The claim in the amount of $200.66 is admitted by the respondent to be fair and reasonable. Accordingly, an award hereby is made to the claimant, Monongahela Power Company, in the amount of $200.66.
Award: $200.66.